DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on October 26, 2020.  Claims 1 and 8-15 have been amended.  No claims have been added or canceled.  Therefore, Claims 1-21 have been examined and are now pending.
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 15, 2020 was considered by the examiner.

Response to Arguments
Applicant's arguments filed on October 26, 2020 have been fully considered but they are not persuasive.



Applicant’s arguments with respect to the 35 U.S.C. 102 rejection of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that can be performed as a mental process without significantly more.  Claim 1 recites the limitations of “identifying… code markers”, “determining… the contextual data based on the identified… code markers”, and “determining… whether the contextual data indicates a data corruption” which may be done by the human mind and are therefore an abstract idea. This judicial exception is not integrated into a practical application because the step of storing/retrieving data from memory (“retrieve data”) does not add meaningful limitations to the claims as they are insignificant extra-solution activity.  In addition, the database, data tables, and threads are generic computer components, which do not impose meaningful limits on practicing the abstract idea and do not integrate the abstract idea into a practical application.  The claim further states “in response to a determination that the contextual data indicates a data corruption… performing… a data corruption detection action associated with the data transaction”.  The action performed is not specified and one could say 
Claim 2 recites the limitations of “logging a call stack trace…” which may also be done by the human mind and are therefore also directed to an abstract idea. This judicial exception is not integrated into a practical application because the claim does not contain limitations that add meaningful limitations to the claims.  Logging is an extra-solution activity.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 9 and 16 recite similar limitations and are therefore rejected under the same grounds of rejections.  

Claim 4 recites the limitation of “the action comprises failing the data transaction”.  This limitation does not add meaningful limitations to the claim as it is an insignificant extra-solution activity.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 11 and 18 recite similar limitations and are therefore rejected under the same grounds of rejections.
Claim 5 recites the limitations of “generating a callback hook” which may also be done by the human mind and are therefore also directed to an abstract idea. This judicial exception is not integrated into a practical application because 
Claim 6 recites the limitations of “action comprises allowing the data transaction thread to execute”.  This limitation does not add meaningful limitations to the claim as it is an insignificant extra-solution activity.  This judicial exception is not integrated into a practical application because the claim does not contain limitations that add meaningful limitations to the claims.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   Claims 13 and 20 recite similar limitations and are therefore rejected under the same grounds of rejections.  
Claim 7 recites the limitations of “wherein the contextual data indicates the data corruption based on a query…”.  This limitation does not add meaningful 
Accordingly, claims 1-21 recite an abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Golender et al. (Pub. No.: US 2002/0087949), hereinafter Golender, and further in view of Yavo (Pub. No.: US 2017/0161498 A1), hereinafter Yavo.

As for Claim 1, Golender teaches a computer-implemented method (Golender Paragraph 0015, software system that facilitates the process of identifying and isolating bugs within a client program), comprising: 

identifying, at runtime, one or more programmatic code markers associated with contextual data (Golender Paragraph 0188, Upon receiving the interrupt, the device driver sets the instruction pointer to the start address of the injection function that was copied onto the shared heap, and clears the single step flag in the valid thread context; Golender Paragraph 0042, the BugTrapper tools instrument the client by inserting interrupt instructions at strategic points defined by the developer (such as function entry points)) about a data transaction thread interacting with the one or more data tables (Golender Paragraph 0011, various parallel entities ( threads or processes)) associated with a database, the one or more data tables used to efficiently retrieve data from the database (Golender Paragraph 0013, file interactions, DLL loading and/or registry accesses are monitored non-intrusively);; 

determining, at runtime, the contextual data based on the identified one or more programmatic code markers invoked by the database in the data transaction thread (Golender Paragraph 0042 and 0218, BugTrapper tools collect data while the client is running.  Remotely analyzing problems by gathering run-time information about: program execution; interaction between the executing program and the operating system; system resources; user actions; file operations; failed operations and screen output); 

Golender does not explicitly teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread
Yavo does teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread (Yavo ¶0020, detection of runtime generated code containing malicious code, comprising: a memory for storing code; a storage device for storing a repository of templates representing authorized source creation modules that create runtime generated code; a program store storing code; and a processor coupled to the memory, the storage device, and the program store for implementing the stored code, the stored code comprising: stored code to receive an indication of at least one of the creation and the execution of runtime generated code in the memory, identify a match between signature data associated with the runtime generated code and a template signature of the repository; and trigger a security process to handle malicious code in the runtime generated code when no match is found).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the software Golender with the teachings of determining at runtime data corruption and performing a data corruption detection action as in Yavo in order to improve the ability to identify runtime generated code containing malicious code within a memory of a computer (Yavo ¶0030).

As for Claim 2, the combination of Golender and Yavo further teaches the method as recited in Claim 1 as disclosed above, wherein the action comprises logging a call stack trace associated with the data transaction thread and the data corruption (Golender Paragraph 0049, the agent 104 attaches to the client 102 using a process known as "attaching." The agent 104 attaches to the client 102, either when the client 102 is being loaded or once the client 102 is running. Once attached, the agent 104 extracts trace information, such as execution paths, subroutine calls, and variable usage, from the client 102. Again, the TCI file 120 contains instructions to the client-side trace library 125 regarding the trace data to collect. The trace data collected by the client-side trace library 125 is written to the trace buffer 105. On command from the user 110 (such as when a bug manifests itself), the agent 104 copies the contents of the trace buffer 105 to a trace log file 122.).

Golender and Yavo further teaches the method as recited in Claim 2 as disclosed above, further comprising causing a presentation of one or more log records comprising one or more data corruptions (Golender Paragraph 0049, the developer 112 then uses the analyzer 106 to view the information contained in the trace log file 122. When generating screen displays for the developer 112, the analyzer 106 obtains information from the debug information file 121. Since the analyzer 106 is used to create the TCI file 120 and to view the results in the trace log file 122, the developer can edit the TCI file 120 or create a new TCI file 120 while viewing results from a trace log file 122).

As for Claim 4, the combination of Golender and Yavo further teaches the method as recited in Claim 1 as disclosed above, wherein the action comprises failing the data transaction thread (Golender Paragraph 0185 and 0190, suspend the thread).

As for Claim 5, the combination of Golender and Yavo further teaches the method as recited in Claim 1 as disclosed above, further comprising: generating a callback hook associated with the one or more supporting tables, wherein the contextual data is determined using the generated callback hook associated with the one or more supporting tables (Golender Paragraph 0006, event handlers (callbacks); Wygodny Paragraph 0198, When an exception is the result of the tracing, the handler notifies the appropriate routines in the tracing library 125 and defers the breakpoint, thereby allowing the original instruction at the target address to execute).

As for Claim 6, the combination of Golender and Yavo further teaches the method as recited in Claim 1 as disclosed above, wherein the action comprises allowing the data transaction thread to execute one or more statements that modify the one or more data tables (Golender Paragraph 0198, When an exception is the result of the tracing, the handler notifies the appropriate routines in the tracing library 125 and defers the breakpoint, thereby allowing the original instruction at the target address to execute).

As for Claim 7, the combination of Golender and Yavo further teaches the method as recited in Claim 1 as disclosed above, wherein the contextual data indicates the data corruption based on a query associated with the programmatic code markers returning no results (Golender Abstract, some of .

As for Claim 8, Golender teaches one or more non-transitory computer readable media, storing one or more sequences of instructions (Golender Paragraphs 0015-0017, computer program), which when executed by one or more processors (Golender Paragraph 0015-0017, processors) cause performance (Golender Paragraph 0015, software system that facilitates the process of identifying and isolating bugs within a client program) of: 

identifying, at runtime, one or more programmatic code markers associated with contextual data (Golender Paragraph 0188, Upon receiving the interrupt, the device driver sets the instruction pointer to the start address of the injection function that was copied onto the shared heap, and clears the single step flag in the valid thread context; Golender Paragraph 0042, the BugTrapper tools instrument the client by inserting interrupt instructions at strategic points defined by the developer (such as function entry points)) about a data transaction thread interacting with the one or more data tables (Golender Paragraph 0011, various parallel entities ( threads or processes)) associated with a database, the one or more data tables used to efficiently retrieve data from the database (Golender Paragraph 0013, file interactions, DLL loading and/or registry accesses are monitored non-intrusively); 

determining, at runtime, the contextual data based on the identified one or more programmatic code markers invoked by the database in the data transaction thread (Golender Paragraph 0042 and 0218, BugTrapper tools collect data while the client is running.  Remotely analyzing problems by gathering run-time information about: program execution; interaction between the executing program and the operating system; system resources; user actions; file operations; failed operations and screen output) 

Golender does not explicitly teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread
Yavo does teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread (Yavo ¶0020, detection of runtime generated code containing malicious code, comprising: a memory for storing code; a storage device for storing a repository of templates representing authorized source creation modules that create runtime generated code; a program store storing code; and a processor coupled to the memory, the storage device, and the program store for implementing the stored code, the stored code comprising: stored code to receive an indication of at least one of the creation and the execution of runtime generated code in the memory, identify a match between signature data associated with the runtime generated code and a template signature of the repository; and trigger a security process to handle malicious code in the runtime generated code when no match is found).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the software Golender with the teachings of determining at runtime data corruption and performing a data corruption detection action as in Yavo in order to improve the ability to identify runtime generated code containing malicious code within a memory of a computer (Yavo ¶0030).

As for Claims 9-14, they disclose limitations that are analogous to those of claims 2-7, therefore, the same rejection is applied.

As for Claim 15, Golender teaches a system (Golender Paragraph 0015, software system that facilitates the process of identifying and isolating bugs within a client program), comprising: 

one or more computing processors (Golender Paragraph 0015-0017, processors); one or more non-transitory computer readable media storing a program of instructions (Golender Paragraphs 0015-0017, computer program),  that is executable by the one or more computing processors to (Golender Paragraph 0015, software system that facilitates the process of identifying and isolating bugs within a client program)  perform: 

identifying, at runtime, one or more programmatic code markers associated with contextual data (Golender Paragraph 0188, Upon receiving the interrupt, the device driver sets the instruction pointer to the start address of the injection function that was copied onto the shared heap, and clears the single step flag in the valid thread context; Golender Paragraph 0042, the BugTrapper tools instrument the client by inserting interrupt instructions at strategic points defined by the developer (such as function entry points)) about a data transaction thread interacting with the one or more data tables (Golender Paragraph 0011, various parallel entities ( threads or processes)) associated with a database, the one or more data tables used to efficiently retrieve data from the database (Golender Paragraph 0013, file interactions, DLL loading and/or registry accesses are monitored non-intrusively); 

determining, at runtime, the contextual data based on the identified one or more programmatic code markers invoked by the database in the data transaction thread (Golender Paragraph 0042 and 0218, BugTrapper tools collect data while the client is running.  Remotely analyzing problems by gathering run-time information about: program execution; interaction between the executing ; 

Golender does not explicitly teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread
However, Yavo does teach determining, at runtime, whether the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables; in response to a determination that the contextual data indicates a data corruption in one or more supporting data structures associated with the one or more data tables, performing, at runtime, a data corruption detection action associated with the data transaction thread (Yavo ¶0020, detection of runtime generated code containing malicious code, comprising: a memory for storing code; a storage device for storing a repository of templates representing authorized source 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the software diagnostic tool of Golender with the teachings of determining at runtime data corruption and performing a data corruption detection action as in Yavo in order to improve the ability to identify runtime generated code containing malicious code within a memory of a computer (Yavo ¶0030).

As for Claims 16-21, they disclose limitations that are analogous to those of claims 2-7, therefore the same rejection is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 8,510,596 B1), Detection and Correction of corruption
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        

/GRISELLE C ROLAND/
Examiner
Art Unit 2158
01/26/2021